Respondent was admitted to the Bar by the Appellate Division, Fourth Department, in 1946.
Respondent has submitted a petition and affidavit in support of his tender of resignation as an attorney and counselor-at-law in accordance with 22 NYCRR 806.8 of this court’s rules.
In his papers, respondent, who is represented by counsel, states that he is acting freely and voluntarily and is fully aware of the consequences of his resignation. He further states that he is aware of pending investigations by petitioner concerning five separate complaints of professional misconduct, and he sets forth in detail the facts underlying each complaint in his affidavit. The complaints generally allege that respondent failed to repay substantial sums of money loaned or entrusted to him by various individuals and that, while acting as executor of an estate, he engaged in various acts of misconduct including the conversion of $83,724.56 in estate funds. Finally, respondent states that he does not contest the allegations of professional *597misconduct and recognizes that his failure to do so precludes him from asserting his innocence of the professional misconduct alleged.
Since we conclude that respondent’s petition and affidavit comply with the requirements of the rule (22 NYCRR 806.8), his application is granted and the resignation is accepted.
Application to resign granted and resignation accepted; respondent ordered disbarred as an attorney and counselor-at-law, effective June 10,1985. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.